 BINGHAM-HERBRAND CORPORATION65Leon Scheirer, Norbert A. Golke, Fred Goodwin, Carl Kane, Philip Wozniczka,John Maxwell, John Bagan, Theodore Corts, Harold Holmes, Daniel Kapetsky,Henry Scherr,and Francis Strodel.[Recommended Order omitted from publication in this volume.]BINGIIAM-HERBRANDCORPORATION (HERBRAND DIVISION)cndINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT A ND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, LOCAL NO. 914,CIO,PETITIONER.Case No. 8-RC-1346.November 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.The Petitioner seeks to add all timekeepers and factory clericalsto the unit of production and maintenance employees which it cur-rently represents 2The Employer contends that its existing contractwith the Petitioner, covering the production and maintenance em-ployees and specifically excluding "clerical workers," operates as abar to such request.We do not agree. It is apparent that the con-tract does not cover the employees sought to be represented.3Asthe Board has previously held, the express exclusion of certain employees from the coverage of a contract is not equivalent to an agree-ment by the contracting union not to seek to represent such employeesas part of the more comprehensive unit at some future time.'We1 The names of theEmployer andPetitionerappear inthe captionas amended at thehearing.2 In 1941, thePetitioner was certified as the bargainingrepresentativeof the Employer'sproduction and maintenance employees and since then hascontinued to represent them2 Although the establishedunit does notexpresslyexclude timekeepersand factoryclericalemployees,it appearsthat the partiesregardedthe excluded category of "clericalworkers"as embracing timekeepersand factoryclericalemployees.4Philadelphia Company and Associated Companies,84 NLRB 115;Bard Piston RingCompany,75NLRB 879 CfBriggs IndianaCorporation,63 NLRB 1270.97 NLRB No. 12. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, therefore, that the contract does not bar a present election amongthe employees requested by the Petitioner.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :As previously mentioned, the Petitioner seeks to add all timekeepersand factory clerical employees to its established unit of productionand maintenance employees at the Employer's Fremont, Ohio, plant.The Employer contends that the unit sought is inappropriate prin-cipally because the interests of the employees concerned are moreclosely related to those of the main office clerical workers.The Employer is engaged in the manufacture of drop forgings andtools.Its operations are conducted in a group of approximately 35separate buildings.It employs about 75 clerical employees, of whomabout 56 are assigned to the main office building and the remaining19 employees, sought by the Petitioner, work in 6 or 7 buildings inthe production areas.As to the duties of the requested employees, the 11 timekeepers main-tain time and attendance records, job efficiency cards, and inventoryreports, and prepare reports and analyses relating to the various jobsperformed by production employees.The 3 production control cleri-cals check the timekeepers' cards and determine the hourly rates beforetransmitting the cards to the main office.The 2 inventory clerksrecord incoming tools and register outgoing shipments.The 2 re-ceiving clerks check material received against bills of lading-andshipping memos, and submit information to the main office as toreturned merchandise.The heat treat statistician records and pre-pares reports on various heats in the heat treating process.The timekeepers and production control clerks serve under the sameimmediate supervision as a number of the main office clericals.How-ever, unlike the office clericals, all the employees requested by thePetitioner work in close association with the plant employees ; theypunch time clocks and use the same facilities as the plant employees;and the timekeepers work on a three-shift basis like the productionworkers.Moreover, there is no transfer of personnel between theplant and main office groups.We are of the opinion that the timekeepers and other clerical work-ers sought by the Petitioner are essentially plant clericals with inter-ests sufficiently akin to those of the plant employees to warrant theirinclusion in the production and maintenance unit if they so desire.50Foster Wheeler Corporation,94NLRB 211;W. F. & John Barnes Company,96 NLRB1136;Bell Aircraft Corporation,96 NLRB 1211. PHILLIPS PETROLEUM COMPANY67Accordingly, we shall direct that a self-determination election beheld in a voting group composed of timekeepers and other plant cleri-cal employees at the Employer's Fremont, Ohio, plant, excluding allother employees, guards, professional employees,6 and supervisors 'as defined in the Act. If a majority of the employees voting castballots for the Petitioner, they will be taken to have indicated theirdesire to be a part of"the production and maintenance unit, and thePetitioner may bargain for them as part of the existing unit.[Text of Direction of Election omitted from publication in thisvolume.]6 In substantial accord with the agreement of the parties,we shall exclude as professionalemployees the three registered nurses who only occasionally perform clerical duties.7The parties agree, and we find,that the two expediters should be excluded as supervisors.PHILLIPS PETROLEUM COMPANYandINTERNATIONAL UNION OF OPER-ATING ENGINEERS,AFL,PETITIONER.CaseNo.16-RC--811.No-vember 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Willis C. Darby, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Piursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.3 The Employer is a Delaware corporation with officesand plants in more than 25 Stateswithin theUnited Statesand, in1950, deliveredmore than$1,000,000 worth of petroleumproducts into interstate commerce and received a like amount of goods through interstatecommerceThe Employer's Bartlesville, Oklahoma,operations,here involved,include anapartmenthotelbuilt andowned by theEmployer.The Employer does not contestthat it isengagedin interstatecommercebut contendsthat jurisdiction should not be asserted overthe employeesof the apartment hotel.Thehousing accommodationsat the latterlocation,the recordindicates,were suppliedby the Employer for the primepurpose of satisfyinghousing needs for employees and guests of the company.While the Board, as a matter ofpolicy, doesnot exercise jurisdiction over hotels normally,the apartment hotel involvedherein is clearly an integral part of the Employer's operationsat the BartlesvillelocationAccordingly,we shall assume jurisdiction over the Employer's operations including theapartment hotel.Cf.Metropolitan Life Insurance Company, Parklabrea Resident Com-munity,93NLRB 381.97 NISI{B No. 16.